Citation Nr: 0003018	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to March 27, 1997, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1964 to April 1976 
and from September 1980 to June 1984.  

The veteran filed his initial claim for service connection 
for PTSD in July 1990.  That claim was denied by rating 
action in January 1991 on the basis that the available 
records did not show any diagnosis of PTSD and the veteran 
had failed to report for a scheduled VA examination.

Subsequently, the RO found that the veteran had sought to 
reopen this previously denied claim by application received 
on March 27, 1997.   Evidence received in conjunction with 
this claim was found to support a grant of service connection 
for PTSD.  The RO assigned March 27, 1997, the date of 
reopened claim, as the effective date for the award of 
service connection for PTSD, which has been evaluated as 100 
percent disabling.  The veteran timely disagreed with the 
effective date assigned by the RO and the current appeal 
ensued.  


REMAND

An RO determination becomes final if the claimant does not 
file a Notice of Disagreement within "one year from the date 
of mailing of notice of the result of initial review or 
determination" by the RO.  38 U.S.C.A. § 7105(b); Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993).  Based on the presumption 
of regularity afforded government actions, it is presumed 
that an RO properly mails a copy of its decision to the 
claimant.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  However, the presumption may be rebutted by clear 
evidence to the contrary.  See id.  Once the presumption of 
regularity is rebutted, the burden shifts to the Secretary to 
establish that the appellant actually received notice.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).

At the time of the January 1991 denial, if a person failed to 
report, without good cause, for a VA examination scheduled in 
conjunction with an original compensation claim, the claim 
was to be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (1991).  In Hyson v. Brown, 5 Vet. App. 262, 
265 (1993), the Court held that where a notice to report for 
a VA examination was returned as undeliverable, the Secretary 
had the burden of proof to demonstrate (1) that the notice 
was sent to the claimant's last known address and (2) that 
the claimant lacked adequate reasons or good cause for 
failing to report for the examination.

The effective date of March 27, 1997, assigned by the RO is 
based, in part, on a finding that the rating decision of 
January 1991 was final and that veteran did not reopen his 
claim until March 1997.  However, a review of the record 
shows that while the veteran failed to report for a scheduled 
examination in September 1990, he advised the RO that same 
month that the reason he had not reported was that he had 
moved.  He also expressed his willingness to report for said 
examination and furnished his new address to the RO.

Subsequent RO correspondence to the veteran, including notice 
that another examination was being scheduled as well as the 
notice of the RO's denial of his claim in January 1991, were 
not sent to the veteran at his new address.  Therefore, it 
appears that the veteran's failure to report for the second 
scheduled examination in December 1990 was due to lack of 
proper notification.  It also appears that the veteran was 
not properly notified of the January 1991 adverse rating 
action as that notification was also sent to an incorrect 
address.  However, there is no indication that the notice to 
report for examination scheduled for December 1990 or the 
notice of the adverse rating decision was returned by the 
U.S. Postal Service as undeliverable.  The veteran apparently 
received the notice to report for examination scheduled for 
September 1990.  Since the veteran was not properly notified 
of the January 1991 adverse rating action, that decision did 
not become final, unless the veteran acknowledges receipt of 
the notice of the adverse decision or VA establishes that the 
veteran actually received notice.  It is certainly possible 
that notice of the January 1991 rating decision was forwarded 
to the veteran by the Postal Service inasmuch as the notice 
was not returned as undeliverable (a letter mailed to the 
veteran by the RO in March 1991 was returned as 
undeliverable).  If the veteran did not receive notice of the 
January 1991 rating decision, his claim filed in July 1990 
remained pending at the time he filed a second request for 
service connection for PTSD in claim.  An application, formal 
or informal, which has not been finally adjudicated, is a 
pending claim.  38 C.F.R. § 3.160(c).

Further, the Board notes that the VA medical records on file 
show the presence of PTSD beginning in 1996, which under the 
circumstances of this case, may justify an effective date 
earlier than the 1997 date selected by the RO.  However, it 
is unclear from the present record whether PTSD was, in fact, 
demonstrated prior to 1996 as the VA records date back only 
to 1993 and thus may be incomplete.  It is also unclear as to 
whether the veteran had any earlier private treatment for a 
psychiatric disorder to include PTSD.  Development along this 
line was not undertaken by the RO, since they determined that 
the 1991 rating action was final.  In view of this finding of 
finality, any VA or private records showing the presence of 
PTSD earlier than the March 1997 claim would not have changed 
the effective date assigned and so additional development was 
not undertaken.

In order to afford the veteran due process and to assist him 
in the development of his effective date claim, the case is 
being remanded for the following action:  

1.  The RO should ask the veteran to 
state whether or not he received notice 
of the January 1991 denial of his July 
1990 claim for service connection for 
PTSD.  The RO should also ask the veteran 
to identify all psychiatric treatment, 
both private and VA, that he has received 
since his discharge from the Navy in 
1984.  Appropriate releases should be 
procured and any treatment records so 
identified should be obtained and 
associated with the claims folder.  The 
RO should also carry out any additional 
development suggested by the materials 
obtained on remand.  

2..  The RO should then readjudicate the 
veteran's claim for an earlier effective 
date for the grant of service connection 
for PTSD.  The RO must determine whether 
the veteran's July 1990 claim remained 
pending at the time he filed a second 
request for service connection in March 
1997 and when the presence of PTSD was 
initially demonstrated by the medical 
evidence of record.

If the veteran is dissatisfied with the RO's determination, a 
supplemental statement of the case should be provided to the 
veteran and his representative covering the new evidence.  
After they have an adequate opportunity to respond, the case 
should be returned to the Board for further appellate review, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

